Citation Nr: 1605259	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  04-40 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 14, 2008, and in excess of 70 percent thereafter (excluding periods of temporary total ratings, during which time a 100 percent evaluation is in effect).

2.  Entitlement to total disability based on individual unemployability (TDIU) for the period before October 2, 2008.

3.  Entitlement to TDIU after December 9, 2009. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 1997 and April 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The PTSD claim was before the Board in June 2008, at which time it was remanded for further development.  Thereafter, in a May 2010 decision, the Board, in relevant part, continued the 50 percent rating for PTSD prior to May 14, 2008, and assigned a 70 percent thereafter.

In December 2010, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the May 2010 Board decision to the extent that it denied an initial rating in excess of 50 percent for PTSD, prior to May 14, 2008, and a rating in excess of 70 percent thereafter and remanded the matter back to the Board. 

In April 2011 and July 2012, the Board remanded this matter for further development.  Thereafter, in an August 2013 decision, the Board denied entitlement to an initial rating in excess of 50 percent prior to May 14, 2008, and in excess of 70 percent thereafter. 

In August 2014, pursuant to a JMR filed by the Veteran and the Secretary, the Court vacated the August 2013 Board decision and again remanded the matter to the Board. 

In February 2015, the Board remanded the issue yet again for further evidentiary development, following the instructions in the Court's August 2014 JMR. 

Concerning the TDIU claim, in February 2015, pursuant to a JMR filed by the Veteran and the Secretary, the Court vacated the March 2014 Board decision to the extent that it denied the Veteran's claims to entitlement to TDIU other than for the period from October 2, 2008, to December 9, 2009, and remanded the matter back to the Board. 

In June 2015, the Board remanded the issue yet again for further evidentiary development, following the instructions in the Court's February 2015 JMR. 

The issues of entitlement to increased ratings for PTSD and entitlement to TDIU before October 2, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On January 14, 2016, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran of his intent to withdraw his appeal of the issue of entitlement to TDIU after December 9, 2009. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for TDIU has been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204(2015)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, the Veteran clearly expressed his intent to withdraw his appeal for entitlement to TDIU after December 9, 2009, in a January 2016 brief, submitted by his representative.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to this issue.  Hence, there remain no new allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The appeal for entitlement to service connection for entitlement to TDIU after December 9, 2009, is dismissed.


REMAND

The Veteran contends that he is entitled to an initial increased rating for PTSD and to entitlement to TDIU.  Regrettably, the Board finds another remand is warranted for the following reasons.   

Concerning the Veteran's PTSD claim, in the Veteran's April 2008 and February 2010 Informal Hearing Presentations, his representative noted that the Veteran continued to attend a PTSD support group at "12 Mile".  The JMR stated that readjudication of the claim was required, in part, because the claims file did not contain records of the Veteran's treatment at the PTSD support group at "12 Mile".  Further, the record did not reflect what efforts, if any, VA made to obtain the records of such treatment.

In April 2015, the Veteran submitted VA Form 21-4142, informing the VA that the AOJ should obtain treatment records pertinent to the adjudication of his claims from the John D. Dingell VA Medical Center, and the Chapter 154 Vietnam Veterans of America.  The record indicates that the Veteran's record request was rejected because the listed provider was "non-private".  Although records from the John D. Dingell VA Medical Center are associated with the record, there are no records associated with the Chapter 154 Vietnam Veterans of America.  Presumably, these are the missing 12 Mile records. 

Thus, another remand is necessary in order for the RO to either obtain the records from Chapter 154 Vietnam Veterans of America and/or 12 Mile or to document its inability to locate and obtain such records.

Concerning the Veteran's remaining TDIU claim, it is inextricably intertwined with his pending claim for entitlement to an increased rating for PTSD.  As such, the Board finds that readjudication of this claim by the AOJ should be deferred pending completion of all development on and readjudication of the claim for an increased rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records regarding treatment for the Veteran's PTSD, specifically, treatment records from the Chapter 154 Vietnam Veterans of America, specifically from the "12 Mile" PTSD support group. 

The requests should continue until, either, the records are obtained, or it is reasonably certain that the records do not exist, or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented.  Treatment providers should be requested to provide a negative response if records are not available.  

2.  Defer readjudication of the claim for TDIU until development is completed on the PTSD claim, and that claim has been readjudicated.  If, after readjudication of the claim for TDIU, the action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  

3.  Thereafter, readjudicate the claim.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if all else is in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


